Title: From James Madison to James Sullivan, 10 May 1802
From: Madison, James
To: Sullivan, James


SirDepartment of State May 10. 1802.
The establishment with the British Government of a proper boundary in the jurisdiction of the Islands in Passamaquody Bay and of proper regulations in navigations in navigating the channels between the same, is an object which for some time has engaged the attention of the Executive, and which, it appears by a late Resolution of the Legislature of Massachusetts is much desired by that State. The inquiries into which you have been led particularly, as an agent on the part of the United States Under the  Article of the Treaty of 1794. induce me to ask of you the favor to communicate whatever information or observations you may think will be of use to Mr. King in vindicating our rights where they are covered by the Treaty, or in adjusting, advantageously, our interests, where the obscurity of the treaty may require a compromise. To give you full possession of the subject I take the liberty of enclosing you a copy of what was said to Mr King thereon in July last and of requesting that you will be good enough to let me have your communications at as early a day as you can make convenient. I have the Honor &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (M-Ar); Tr (MHi).



   
   For the resolution of the Massachusetts legislature, see JM to Caleb Strong, 21 Apr. 1802, n. 2.



   
   Left blank in all copies. In 1796 James Sullivan (1744–1808), who had written a history of Maine and who was at that time attorney general of Massachusetts, was appointed as agent to represent the U.S. before the commission authorized under the provisions of article 5 of the Jay treaty to determine what river was intended as the St. Croix River, the boundary between the U.S. and Nova Scotia. Sullivan was a prominent Boston lawyer and a pillar of the Republican party in New England, who served, among other political posts, as governor of Massachusetts, 1807–8 (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:249; Moore, International Adjudications, 1:15).



   
   See JM to Rufus King, 28 July 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:484).


